1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   ANDREW A. CEJAS,                                    Case No.: 14-CV-1923-WQH(WVG)
11                                      Plaintiff,
                                                         REPORT AND
12   v.                                                  RECOMMENDATION ON
                                                         DEFENDANTS’ MOTION TO
13   DANIEL PARAMO et al.,
                                                         REVOKE PLAINTIFF’S IFP
14                                   Defendants.         STATUS AND DISMISS CASE
15
                                                         [Doc. No. 106.]
16
17
18         Defendants move for an Order revoking Plaintiff’s in forma pauperis status and
19   dismissing the case with prejudice. This Court recommends that Defendants’ motion be
20   DENIED.
21                                      I.     BACKGROUND
22         On July 20, 2016, the Court granted Plaintiff leave to proceed in forma pauperis
23   after he filed a declaration on June 22, 2016, attesting that he had not received any form of
24   income in the previous twelve months. (Doc. Nos. 4, 7.) Plaintiff also submitted a “Prison
25   Certificate” executed by a Richard J. Donovan Correctional Facility Senior Accounting
26   Officer attesting that his account carried no average monthly balance and had no monthly
27   deposits over the preceding six-month period. (Doc. No. 4 at 7.) Plaintiff also submitted
28   a certified copy of his prisoner trust account showing he had a $0.70 balance as of June 10,

                                                     1
                                                                              14-CV-1923-WQH(WVG)
1    2016, the date the statement was printed. (Id. at 6.) The Court found Plaintiff had no
2    means to pay the initial filing fee and directed the CDCR to collect the remaining $350 in
3    fees from Plaintiff on an installment basis. (Doc. No. 7 at 6.)
4          Defendants contend Plaintiff’s IFP declaration was false because he had in fact
5    received $3,000 from a settlement in a lawsuit during that time period. As the Court
6    ordered, Defendants filed copies of Plaintiff’s trust account statement from September
7    2016, when Plaintiff received the settlement funds. (Doc. No. 112.) The statement shows
8    that Plaintiff’s account was credited $2,850 and then immediately on the same day debited
9    the same amount, leaving a $0.00 balance. (Id. at 4.) Defendants explain that a “standard
10   $150 processing fee” was deducted from the $3,000 gross settlement funds before the
11   remaining $2,850 was taken from Plaintiff’s account and paid towards “Plaintiff’s criminal
12   restitution debt.” (Id.) Nonetheless, Defendants now ask the Court to revoke Plaintiff’s
13   IFP status and dismiss the case for an untrue allegation of poverty and resulting abuse of
14   the IFP process.
15                                    II.    LEGAL STANDARD
16         All parties instituting any civil action, suit or proceeding in a district court of the
17   United States, except an application for writ of habeas corpus, must pay a filing fee. See
18   28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to prepay the
19   entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
20   Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However, a prisoner granted
21   leave to proceed IFP remains obligated to pay the entire fee in “increments” or
22   “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
23   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is
24   ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
25   844, 847 (9th Cir. 2002).
26         If, at any time, the Court determines that a Plaintiff’s “allegation of poverty is untrue,
27   the Court “shall dismiss the case.” 28 U.S.C. § 1915(e)(2)(A).
28

                                                    2
                                                                                14-CV-1923-WQH(WVG)
1                                         III.   DISCUSSION
2          Based on the documentary evidence, it certainly appears that Plaintiff’s
3    representation that he had not received any income was technically not correct. Plaintiff
4    had negotiated settlement of an unrelated civil matter on May 12, 2016 for $3,000, and the
5    settlement agreement was fully executed on June 7, 2016. And as Plaintiff’s trust account
6    shows, Plaintiff’s account was credited $2,850 on September 16, 2016. Between the
7    negotiation of the settlement and trust account credit, Plaintiff filed his IFP application on
8    June 22, 2016. The records certainly establish that Plaintiff had expected to receive $3,000
9    from a settlement at the time he filed his IFP application. However, the Court notes he had
10   not received the funds as of the date he filed the application—he only expected to receive
11   the funds on some unknown future date. The records also establish that on the same day
12   the remaining $2,850 was applied to Plaintiff’s account, the CDCR immediately withdrew
13   an identical amount and applied those funds to the restitution Plaintiff had been ordered to
14   pay in other cases. The net result of these transactions was to completely remove the
15   incoming funds from Plaintiff’s account, leaving him with a $0.00 balance. In reality,
16   Plaintiff never actually received—or had available at his disposal—a single penny of the
17   settlement funds.
18         Based on the foregoing, the omission of this income from Plaintiff’s IFP declaration
19   was of no moment because it would not have affected the Court’s ultimate decision had
20   the information been included. On the day Plaintiff filed his IFP application, he completely
21   lacked funds from the settlement to apply towards filing fees in this case. That remained
22   the case even when he was “paid” the funds. Thus, the Court’s finding in its IFP Order
23   that Plaintiff had no means to pay the filing fees would have remained the same since the
24   certified prisoner trust account statement Plaintiff submitted showed he lacked funds as of
25   the date of the IFP application. The same would have been true had Plaintiff updated his
26   prisoner trust account from September 2016, as Plaintiff had even less money available to
27   him then. Accordingly, Plaintiff’s “allegation of poverty” for all practical purposes was
28

                                                   3
                                                                              14-CV-1923-WQH(WVG)
1    not untrue such that revocation of his IFP status and dismissal are warranted here. See 28
2    U.S.C. § 1915(e)(2)(A).
3          In sum, this Court does not recommend revocation of Plaintiff’s IFP status since
4    there is no evidence that he had or has the means to pay any fees. Dismissing this case on
5    such a petty technicality would fly in the face of the general policy in favor of resolution
6    of cases on their merits.
7                                        IV.    CONCLUSION
8          Based on the foregoing, this Court RECOMMENDS that Defendants’ motion be
9    DENIED.
10         This Report and Recommendation is submitted to the United States District Judge
11   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
12   of Civil Procedure 72(b).
13         Additionally, IT IS ORDERED:
14         1.     That no later than October 4, 2019, any party to this action may file written
15   objection with the Court and serve a copy on all parties. Given the extensive extensions
16   the Court has granted Plaintiff and the delay that has caused, the parties should not expect
17   that any further extensions will be granted.
18         2.     The objection shall be no more than 10 pages in length and shall be
19   captioned “Objections to Report and Recommendation.” The parties are advised that
20   failure to file objections within the specific time may waive to raise those objections on the
21   appeal. No reply briefs in response to the Objections will be accepted.
22         IT IS SO ORDERED.
23   DATED: September 19, 2019
24
25
26
27
28

                                                    4
                                                                              14-CV-1923-WQH(WVG)
